Citation Nr: 1400405	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  12-15 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

C. Ozger-Pascu, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1979, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In June 2012, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran, requesting withdrawal of the appeal of the issue of entitlement to service connection for a right ear hearing loss disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a right ear hearing loss disability are met.  38 U.S.C.A. § 7105 (b)(2) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Issue from Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a documented telephone call from the Veteran to the RO in June 2012, the Veteran advised he wished to withdraw the issue of entitlement to service connection for a right ear hearing loss disability from appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration as it pertains to this issue.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.  





ORDER

The claim for entitlement to service connection for a right ear hearing loss disability is dismissed.


REMAND

A remand is necessary to obtain an adequate audiological examination.  The Veteran reports that he was exposed to acoustic trauma during his service in the military when he worked on generators and when he fired ammunition, without the benefit of hearing protection.  

The RO conceded the Veteran's in-service noise exposure and currently, the record reflects a diagnosis of tinnitus bilaterally.  Therefore, the issue is whether the Veteran's current tinnitus is related to his in-service noise exposure. 

The Veteran was examined for VA purposes in July 2010.  The examiner reported that the Veteran complained of tinnitus.  Although noting that the Veteran could not recall an exact date of his tinnitus onset and there was no documentation in the Veteran's file regarding tinnitus in either ear, the audiologist opined that it is as least as likely as not that the tinnitus is due to military service.  

Evidently noting the absence of an obvious logic in the rationale for this opinion, VA obtained an addendum opinion in August 2010 from a different VA examiner.  This audiologist determined that the Veteran's tinnitus was not caused by or a result of military service, but the explanation for this conclusion was not made clear.  

In view of the foregoing, the Board finds that the VA audio examinations are not adequate for resolution of the Veteran's tinnitus claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, a remand is required in order to accord the Veteran another examination.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any outstanding VA treatment records for tinnitus since September 2013.  After securing any necessary release, the AMC/RO should also obtain any private medical treatment records pertinent to the Veteran's tinnitus since March 2005.  These efforts should be documented.  

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to determine the current nature and etiology of his tinnitus. The claims folder should be made available to the examiner for review before the examination.  The examiner should provide an opinion as to whether it is at least as likely as not that tinnitus had its onset during service or is related to the Veteran's service connected left ear hearing loss.  

The examiner should set forth a complete rationale for all opinions expressed in the report, taking into consideration the VA opinions already of record. 

3.  Then, following any additional development deemed appropriate, readjudicate the appeal.  If a benefit sought on appeal is not granted, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond. Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


